¶ 1. The respondent, E. Michael McGinn, is a lawyer licensed to practice law in the State of Vermont. Disciplinary counsel and the respondent’s counsel have stipulated that the Court may suspend the respondent’s license to practice law on an interim basis pending the final resolution of all disciplinary matters that are pending against him. Having reviewed the parties’ filings, the Court concludes that it sufficiently establishes that the respondent has violated the Vermont Rules of Professional Conduct and presently poses a substantial threat of harm to the public. Therefore, pursuant to Rule 18(B) of Administrative Order 9, the Court ORDERS:
1. That the respondent’s license to practice law is immediately suspended on an interim basis pending the final disposition of the disciplinary proceedings that are pending against him;
2. That the respondent shall comply with all of the provisions of Rule 23 of Administrative Order 9;
3. That respondent shall not transfer or cause to be transferred, withdraw or cause to be withdrawn, or take any other action that affects client funds in the trust, escrow and bank accounts maintained by the respondent; and
4. That the respondent shall provide disciplinary' counsel with names and addresses of all current clients no later than No- ■ vember 19,2004.
5. That William Dorsch, Esq. is appointed as trustee to protect the interests, financial and otherwise, of the respondent’s clients.